In an action for a declaratory judgment, the appeal is from a judgment entered June 1, 1955, upon the decision of an Official Referee, as resettled by an order dated July 8, 1955, insofar as said judgment (1) declares that the action of the respondent town board (under Town Law, § 265) in voting upon the application of appellants’ predecessor to amend the local zoning ordinance was not arbitrary, capricious, or illegal, and (2) declares that the zoning ordinance passed upon by said town board on December 13, 1949 is not arbitrary or unconstitutional. Judgment as resettled, insofar as appeal is taken, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.